UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

NATHANIEL F. WI~IITE,

Plaintiff,
Case No. 2:18-cv-1738
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabetll Preston Deavers

FRANKLIN COUNTY SHERIFF’S
DEPARTMENT,

Defendant.

ORDER
On January 2, 2019, the Magistrate Judge issued a Report and Recommendation in this
case recommending that this pro se prisoner action be dismissed and further recommending that
the Court certify that an appeal of any Order adopting the Report and Recommendation Would not
be taken in good faith. (ECF No. 5). The Report and Recommendation advised the parties that
failure to object Within fourteen days Would result in a Waiver of review by a District Judge. The
time period for filing objections has passed, and no objections have been filed.

Accordingly, the Court ADOPTS the Report and Recommendation (ECF No. 5) and

 

 

DISMISSES this action.
IT Is so oRl)EREl).
\` )H slow /"><
DATE EDMUND_A. SARGUS, JR.

CHIEF UNITED STATES DISTRICT .]`UDGE

